 

Exhibit 10.04

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

 

Core 4 Trust

2520 Saint Rose Parkway, Suite 218

Henderson, NV 89074

 

 

______________ SPACE ABOVE THIS LINE IS FOR RECORDER’S USE ______________

 

DEED OF TRUST AND ASSIGNMENT OF RENTS

 

This Deed of Trust, made this 2nd day of April, 2019, between Extracting Point,
LLC, a Nevada limited liability company, herein called Trustor, whose mailing
address is 853 Sandhill Avenue, Carson, California 90746, and Thomas Title &
Escrow, herein called Trustee, whose address is 7150 E. Camelback Rd., Suite
195, Scottsdale, AZ 85251, for the benefit of Michael Cannon and Jennifer
Cannon, Trustees of the Core 4 Trust dated February 29, 2016, having its
principal address at 2520 Saint Rose Parkway, Suite 218, Henderson, NV 89074,
herein called Beneficiary.

 

WITNESSETH: That Trustor conveys, transfers and assigns to Trustee in Trust,
with Power of Sale, the following real property situated in Phoenix, Arizona:

2601 West Holly St., Phoenix, AZ

Legally described as: Lots 34 and 35, Black Canyon Industrial District,
according to the Plat of Record in the Office of the County Recorder of Maricopa
County, Arizona, Recorded in Book 64 of Maps, Page 8.

 

In the event the herein described property, or any part thereof, or any interest
therein, is sold, agreed to be sold, conveyed or alienated by the Trustor, or by
the operation of law or otherwise, all obligations secured by this instrument,
irrespective of the maturity dates expressed therein, at the option of the Note
Holder hereof, and without demand or notice, shall immediately become due and
payable.

 

Together with all buildings, improvements, and fixtures thereon.

 

This Deed of Trust, made on the above date between the Trustor, Trustee, and
Beneficiary above named,

 

WITNESSETH: That Trustor irrevocably grants and conveys to Trustee in Trust,
with Power of Sale, the above described real property, together with leases,
rents, issues, profits, or income thereof, (all of which are hereinafter called
“property income”): SUBJECT HOWEVER, to the right, power, and authority
hereinafter given to and conferred upon Beneficiary to collect and apply such
property income; AND SUBJECT TO existing taxes, assessments, liens encumbrances,
covenants, conditions, restrictions, rights of way, and easements of record.

 

 

 

 

FOR THE PURPOSE OF SECURING:

 

1. Performance of the Loan Documents as defined in the Loan Agreement dated
April 2, 2019 between Trustor, Beneficiary and Generation Alpha, Inc., a Nevada
corporation (“Loan Agreement”) and each agreement of Trustor herein contained.

 

2. Payment of the indebtedness evidenced by one Installment Note – Interest
Included of even date herewith, and any extension or renewal thereof, if any, in
the principal sum of THREE MILLION FIVE HUNDRED THOUSAND and 00/100 Dollars
($3,500,000.00) executed by Trustor in favor of Beneficiary or order.

 

3. Payment of such further sums as the then record owner of said property
hereafter may borrow from Beneficiary, when evidenced by another note (or notes)
reciting it is so secured.

 

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR AGREES:

 

(1) To keep said property in good condition and repair; not to remove or
demolish any building thereon; to complete or restore promptly and in good and
workmanlike manner any building which may be constructed, damaged or destroyed
thereon and to pay when due all claims for labor performed and materials
furnished therefor; to comply with all laws affecting said property or requiring
any alterations or improvements to be made thereon; not to commit or permit
waste thereof; not to commit; suffer or permit any act upon said property in
violation of law; and to do all other acts which from the character or use of
said property may be reasonably necessary, the specific enumerations herein not
excluding the general.

 

(2) To provide, maintain and deliver to Beneficiary fire, vandalism and
malicious mischief insurance for the replacement value of the building on the
property satisfactory to and with loss payable to Beneficiary. The amount
collected under any fire or other insurance policy may be applied by Beneficiary
upon any indebtedness secured hereby and in such order as Beneficiary may
determine, or at option of Beneficiary the entire amount so collected or any
part thereof may be released to Trustor. Such application or release shall not
cure or waive any default or Notice of Trustee’s Sale hereunder or invalidate
any act done pursuant to such notice.

 

(3) To appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of Beneficiary or Trustee; and to pay
all costs and expenses of Beneficiary and Trustee, including cost of evidence of
title and attorney’s fees in a reasonable sum, in any such action or proceeding
in which Beneficiary or Trustee may appear or be named, and in any suit brought
by Beneficiary or Trustee to foreclose this Deed of Trust.

 

(4) To pay, before delinquent all taxes and assessments affecting said property;
when due all encumbrances, charges and liens, with interest, on said property or
any part thereof, which appear to be prior or superior hereto; all costs, fees
and expenses of this Trust, including, without limiting the generality of the
foregoing, the fees of Trustee for issuance of any Deed of Release and Full
Reconveyance, and all lawful charges, costs and expenses in the event of
reinstatement of, following default in, this Deed of Trust or the obligations
secured hereby. Should Trustor fail to make any payment or to do any act as
herein provided, then Beneficiary or Trustee, but without obligation so to do
and without notice to or demand upon Trustor and without releasing Trustor from
any obligation hereof, may: make or do the same in such manner and to such
extent as either may deem necessary to protect the security hereof, Beneficiary
or Trustee being authorized to enter upon said property for such purposes;
appear in and defend any action or proceeding purporting to affect the security
hereof or the rights or powers of Beneficiary or Trustee; pay, purchase, contest
or compromise any encumbrance, charge or lien which in the judgment of either
appears to be prior or superior hereto; and, in exercising any such powers, pay
necessary expenses, employ counsel and pay his reasonable fees.

 

Page 2 of 5 

 

 

(5) To pay immediately and without demand all sums expended by Beneficiary or
Trustee, pursuant to the provisions hereof, together with interest from date of
expenditure at the same rate as provided for in the note secured by this Deed of
Trust or at the highest legal rate, whichever be the greater rate. Any amounts
so paid by Beneficiary or Trustee shall become a part of the debt secured by
this Deed of Trust and a lien on said premises or immediately due and payable at
option of Beneficiary or Trustee.

 

IT IS MUTUALLY AGREED:

 

(6) That any award of damages in connection with any condemnation or any such
taking, or for injury to the property by reason of public use, or for damages
for private trespass or injury thereto, is assigned and shall be paid to
Beneficiary as further security for all obligations secured hereby (reserving
unto the Trustor, however, the right to sue therefor and the ownership thereof
subject to this Deed of Trust), and upon receipt of such moneys Beneficiary may
hold the same as such further security, or apply or release the same in the same
manner and with the same effect as above provided for disposition of proceeds of
fire or other insurance.

 

(7) That time is of the essence of this Deed of Trust, and that by accepting
payment of any sum secured hereby after its due date, Beneficiary does not waive
his right either to require prompt payment when due of all other sums so secured
or to declare default for failure so to pay.

 

(8) That at any time or from time to time, without notice, upon written request
of Beneficiary and presentation of this Deed of Trust and said note(s) for
endorsement, and without liability therefor, and without affecting the personal
liability of any person for payment of the indebtedness secured hereby, and
without affecting the security hereof for the full amount secured hereby on all
property remaining subject hereto, and without the necessity that any sum
representing the value or any portion thereof of the property affected by the
Trustee’s action be credited on the indebtedness the Trustee may: (a) release
and reconvey all or any part of said property; (b) consent to the making and
recording, or either, of any map or plat of the property or any part thereof;
(c) join in granting any easement thereon; (d) join in or consent to any
extension agreement or any agreement subordinating the lien, encumbrance, or
charge hereof.

 

(9) That upon written request of Beneficiary stating that all sums secured
hereby have been paid, and upon surrender of this Deed of Trust and said note(s)
to Trustee for cancellation and retention and upon payment of its fees, Trustee
shall release and reconvey, without covenant or warranty, expressed or implied,
the property then held hereunder. The recitals in such reconveyance of any
matters or facts shall be conclusive proof of the truthfulness thereof. The
grantee in such reconveyance may be described as “the person or persons legally
entitled thereto”. Five years after issuance of such full reconveyance, Trustee
may destroy said note and this deed (unless directed in such request to retain
them).

 

Page 3 of 5 

 

 

(10) That as additional security, Trustor hereby gives to and confers upon
Beneficiary the right, power and authority, during the continuance of this
Trust, to collect the property income, reserving to Trustor the right, prior to
any default by Trustor in payment of any indebtedness secured hereby or in
performance of any agreement hereunder, to collect and retain such property
income as it becomes due and payable. Upon any such default, Beneficiary may at
any time without notice, either in person, by agent, or by a receiver to be
appointed by a court, and without regard to the adequacy of any security for the
indebtedness hereby secured, enter upon and take possession of said property or
any part thereof, in his own name sue for or otherwise collect such property
income, including that past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorney’s fees, upon
any indebtedness secured hereby, and in such order as Beneficiary may determine.
The entering upon and taking possession of said property, the collection of such
property income and the application thereof as aforesaid, shall not cure or
waive any default or Notice of Trustees’ Sale hereunder or invalidate any act
done pursuant to such notice.

 

(11) That upon default by Trustor in payment of any indebtedness secured hereby
or in performance of any agreement hereunder, Beneficiary may declare all sums
secured hereby immediately due and payable by delivery to Trustee of written
notice thereof, setting forth the nature thereof, and of election to cause to be
sold said property under this Deed of Trust. Beneficiary also shall deposit with
Trustee this Deed of Trust, said note(s) and all documents evidencing
expenditures secured hereby.

 

Trustee shall record and give Notice of Trustee’s Sale in the manner required by
law, and after the lapse of such time as may then be required by law, Trustee
shall sell, in manner required by law, said property at public auction at the
time and place fixed by it in said Notice of Trustee’s Sale to the highest
bidder for cash in lawful money of the United States, payable at time of sale.
Trustee may postpone or continue the sale by giving notice of postponement or
continuance by public declaration at the time and place last appointed for the
sale. Trustee shall deliver to such purchaser its Deed conveying the property so
sold, but without any covenant or warranty, expressed or implied. Any persons,
including Trustor, Trustee, or Beneficiary may purchase at such sale.

 

After deducting all costs, fees and expenses of Trustee and of this Trust,
including cost of evidence of title in connection with sale and reasonable
attorney’s fees, Trustee shall apply the proceeds of sale to payment of: All
sums then secured hereby and all other sums due under the terms hereof, with
accrued interest; and the remainder, if any, to the person or persons legally
entitled thereto, or as provided in A.R.S. 33-812. To the extent permitted by
law, an action may be maintained by Beneficiary to recover a deficiency judgment
for any balance due hereunder.

 

(12) That Beneficiary may appoint a successor Trustee in the manner prescribed
by law. A successor Trustee herein shall, without conveyance from the
predecessor Trustee, succeed to all the predecessor’s title, estate, rights,
powers and duties. Trustee may resign by mailing or delivering notice thereof to
Beneficiary and Trustor.

 

Page 4 of 5 

 

 

(13) That this Deed of Trust applies to, inures to the benefit of, and binds all
parties hereto, their heirs, legatees, devisees, administrators, executors,
successors and assigns. The term Beneficiary shall mean the owner and holder of
the note(s) secured hereby, whether or not named as Beneficiary herein. In this
Deed of Trust, whenever the context so requires, the masculine gender includes
the feminine and neuter, and the singular number includes the plural.

 

(14) That Trustee accepts this Trust when this Deed of Trust, duly executed and
acknowledged, is made a public record as provided by law. Trustee is not
obligated to notify any party thereto of pending sale under any other Deed of
Trust or of any action or proceeding in which Trustor, Beneficiary or Trustee
shall be a party unless brought by Trustee.

 

The undersigned Trustor requests that a copy of any Notice of Trustee’s Sale
hereunder be mailed to him at his address hereinbefore set forth.

 

Trustor: Extracting Point, LLC, a Nevada limited liability company

 

By:    

 

Page 5 of 5 

 

 